DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
A.	Prior-art rejections based by Nakayama
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 2015/0069554 A1, hereinafter “Nakayama”).
Regarding independent claim 1, Figures 3, 5 and 21B of Nakayama disclose a semiconductor device comprising: 
a substrate 21 (“substrate”- ¶0038) (see Fig. 3);
an insulating layer 31A (“interlayer dielectric layer”- ¶0064) disposed on the substrate 21 (see Figs. 3 and 5); 
a contact plug 32 (“lower electrode”- ¶0030) disposed in the insulating layer 31A (see Figs. 3 and 5); 
a first magnetic pattern 42 (“storage layer... ferromagnetic material”- ¶0067) disposed on the contact plug 32 (see Figs. 5 and 21B);  
a tunnel barrier pattern 43 (“tunnel barrier layer”- ¶0068) disposed on the first magnetic pattern 42 (see Figs. 5 and 21B); and 
a second magnetic pattern 44 (“reference layer... magnetic”- ¶0069) disposed on the tunnel barrier pattern 43 (see Figs. 5 and 21B),
wherein a width of a bottom portion of the first magnetic pattern 42 is greater than a width of a bottom portion of the second magnetic pattern 44 (see Fig. 21B), 
a thickness of an edge portion of the tunnel barrier pattern 43 is greater than a thickness of a center portion of the tunnel barrier pattern 43 (¶0146) (see Fig. 21B), and 
an edge part of a bottom surface of the tunnel barrier pattern 43 is disposed lower than a center part of the bottom surface of the tunnel barrier pattern 43 (see Fig. 21B).
Regarding claim 2, Figures 3, 5 and 21B of Nakayama disclose wherein an edge part of a top surface of the tunnel barrier pattern 43 is disposed higher than a center part of the top surface of the tunnel barrier pattern 43 (see Fig. 21B).
Regarding claim 3, Figures 3, 5 and 21B of Nakayama disclose wherein a thickness of an edge portion of the first magnetic pattern 42 is less than a thickness of a center portion of the first magnetic pattern 42 (see Fig. 21B).
Regarding claim 4, Figures 3, 5 and 21B of Nakayama disclose wherein a thickness of an edge portion of the second magnetic pattern 44 is less than a thickness of a center portion of the second magnetic pattern 44 (see Fig. 21B).
Regarding claim 5, Figures 3, 5 and 21B of Nakayama disclose wherein the width of the bottom portion of the first magnetic pattern 42 is greater than a width of a top portion of the first magnetic pattern 42 (see Fig. 21B).
Regarding independent claim 8, Figures 3, 5 and 21B of Nakayama disclose a semiconductor device comprising: 
a substrate 21 (“substrate”- ¶0038) (see Fig. 3); 
an insulating layer 31A (“interlayer dielectric layer”- ¶0064) disposed on the substrate 21 (see Figs. 3 and 5);  
a contact plug 32 (“lower electrode”- ¶0030) disposed in the insulating layer 31A (see Figs. 3 and 5);  
a first magnetic pattern 42 (“storage layer... ferromagnetic material”- ¶0067) disposed on the contact plug 32 (see Figs. 5 and 21B);  
a tunnel barrier pattern 43 (“tunnel barrier layer”- ¶0068) disposed on the first magnetic pattern 42 (see Figs. 5 and 21B); and 
a second magnetic pattern 44 (“reference layer... magnetic”- ¶0069) disposed on the tunnel barrier pattern 43 (see Figs. 5 and 21B), 
wherein a thickness of an edge portion of the tunnel barrier pattern 43 is greater than a thickness of a center portion of the tunnel barrier pattern 43 (¶0146) (see Fig. 21B), 
an edge part of a top surface of the tunnel barrier pattern 43 is disposed higher than a center part of the top surface of the tunnel barrier pattern 43 (see Fig. 21B), 
an edge part of a bottom surface of the tunnel barrier pattern 43 is disposed lower than a center part of the bottom surface of the tunnel barrier pattern 43 (see Fig. 21B), and the 
first magnetic pattern 42, the tunnel barrier pattern 43 and the second magnetic pattern 44 form a magnetic tunnel junction pattern 42/43/44 (collectively layers 42, 43 and 44).
Regarding claim 12, Figures 3, 5 and 21B of Nakayama disclose wherein the top surface of the tunnel barrier pattern 43 is not flat.
Regarding claim 13, Figures 3, 5 and 21B of Nakayama disclose wherein the bottom surface of the tunnel barrier pattern 43 is not flat.
Regarding claim 14, Figures 3, 5 and 21B of Nakayama disclose wherein the tunnel barrier pattern 43 includes magnesium oxide (MgO), titanium oxide (TiO), aluminum oxide (AlO), magnesium zinc oxide (MgZnO) or magnesium boron oxide (MgBO) (¶0049).
Regarding independent claim 15, Figures 3, 5 and 21B of Nakayama disclose a semiconductor device comprising: 
a substrate 21 (“substrate”- ¶0038) (see Fig. 3); 
a contact plug 32 (“lower electrode”- ¶0030) disposed on the substrate 21 (see Figs. 3 and 5);  
a first conductive pattern 41 (“underlying layer... conductivity”- ¶0066) disposed on the contact plug 32 (see Fig. 5); 
a first magnetic pattern 42 (“storage layer... ferromagnetic material”- ¶0067) disposed on the first conductive pattern 41 (see Figs. 5 and 21B); 
a tunnel barrier pattern 43 (“tunnel barrier layer”- ¶0068) disposed on the first magnetic pattern 42 (see Figs. 5 and 21B);  
a second magnetic pattern 44 (“reference layer... magnetic”- ¶0069) disposed on the tunnel barrier pattern 43 (see Figs. 5 and 21B); and 
a second conductive pattern 45 (“intermediate layer... conductivity”- ¶0071) disposed on the second magnetic pattern 44 (see Fig. 5), 
wherein a width of a bottom portion of the first magnetic pattern 42 is greater than a width of a bottom portion of the second magnetic pattern 44 (see Fig. 21B), 
a thickness of an edge portion of the tunnel barrier pattern 43 is greater than a thickness of a center portion of the tunnel barrier pattern 43 (¶0146) (see Fig. 21B), 
an edge part of a bottom surface of the tunnel barrier pattern 43 is disposed lower than a center part of the bottom surface of the tunnel barrier pattern 43 (see Fig. 21B), and 
an edge part of a top surface of the tunnel barrier pattern 43 is disposed higher than a center part of the top surface of the tunnel barrier pattern 43 (see Fig. 21B).
Regarding claim 16, Figures 3, 5 and 21B of Nakayama disclose wherein the first magnetic pattern 42, the tunnel barrier pattern 43 and the second magnetic pattern 44 form a magnetic tunnel junction pattern 42/43/44 (collectively layers 42, 43 and 44) (see Figs. 5 and 21B).
Regarding claim 18, Figures 3, 5 and 21B of Nakayama disclose wherein the top surface of the tunnel barrier pattern 43 is not flat, and the bottom surface of the tunnel barrier pattern 43 is not flat (see Fig. 21B).
Regarding claim 19, Figures 3, 5 and 21B of Nakayama disclose wherein the contact plug 32 includes tungsten, titanium, tantalum, titanium nitride, tantalum nitride or tungsten nitride (¶0077).
Regarding claim 20, Figures 3, 5 and 21B of Nakayama disclose wherein the semiconductor device is a magnetic random access memory (MRAM) device (¶0030).
B.	Prior-art rejections based by Fukuzumi
Claim Rejections - 35 USC § 102
Claims 1, 6, 8-11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi (US 2004/0188732 A1).
Regarding independent claim 1, Figures 1A and 12 of Fukuzumi discloses a semiconductor device comprising: 
a substrate 10 (“semiconductor substrate”- ¶0072) (see Fig. 1A); 
an insulating layer 42 (“interlayer insulating film”- ¶0081) disposed on the substrate 10 (see Fig. 1A); 
a contact plug 23 (“conductive film... interconnect layer”- ¶0076) disposed in the insulating layer 42 (see Fig. 1A); 
a first magnetic pattern 28 (“pinning layer”- ¶0078) disposed on the contact plug 23 (see Figs. 1A and 12); 
a tunnel barrier pattern 29 (“tunnel barrier film”- ¶0078) disposed on the first magnetic pattern 28 (see Figs. 1A and 12); and 
a second magnetic pattern 30 (“free layer”- ¶0078) disposed on the tunnel barrier pattern 29 (see Figs. 1A and 12),
wherein a width of a bottom portion of the first magnetic pattern 28 is greater than a width of a bottom portion of the second magnetic pattern 30 (see Fig. 12), 
a thickness of an edge portion of the tunnel barrier pattern 29 is greater than a thickness of a center portion of the tunnel barrier pattern 29 (see Fig. 12), and 
an edge part of a bottom surface of the tunnel barrier pattern 29 is disposed lower than a center part of the bottom surface of the tunnel barrier pattern 29 (see Fig. 12).
Regarding claim 6, Figures 1A and 12 of Fukuzumi disclose wherein a width of a bottom portion of the tunnel barrier pattern 29 is greater than a width of a top portion of the tunnel barrier pattern 29 (see Fig. 12).
Regarding independent claim 8, Figures 1A and 12 of Fukuzumi discloses a semiconductor device comprising: 
a substrate 10 (“semiconductor substrate”- ¶0072) (see Fig. 1A);  
an insulating layer 42 (“interlayer insulating film”- ¶0081) disposed on the substrate 10 (see Fig. 1A);  
a contact plug 23 (“conductive film... interconnect layer”- ¶0076) disposed in the insulating layer 42 (see Fig. 1A);  
a first magnetic pattern 28 (“pinning layer”- ¶0078) disposed on the contact plug 23 (see Figs. 1A and 12);  
a tunnel barrier pattern 29 (“tunnel barrier film”- ¶0078) disposed on the first magnetic pattern 28 (see Figs. 1A and 12); and 
a second magnetic pattern 30 (“free layer”- ¶0078) disposed on the tunnel barrier pattern 29 (see Figs. 1A and 12), 
wherein a thickness of an edge portion of the tunnel barrier pattern 29 is greater than a thickness of a center portion of the tunnel barrier pattern 29 (see Fig. 12), 
an edge part of a top surface of the tunnel barrier pattern 29 is disposed higher than a center part of the top surface of the tunnel barrier pattern 29 (see Fig. 12), 
an edge part of a bottom surface of the tunnel barrier pattern 29 is disposed lower than a center part of the bottom surface of the tunnel barrier pattern 29 (see Fig. 12), and 
the first magnetic pattern 28, the tunnel barrier pattern 29 and the second magnetic pattern 30 form a magnetic tunnel junction pattern 27 (“magneto resistive element”- ¶0076) (see Fig. 1A).
Regarding claim 9, Figures 1A and 12 of Fukuzumi disclose wherein a width of a bottom portion of the first magnetic pattern 28 is greater than a width of a top portion of the second magnetic pattern 30.
Regarding claim 10, Figures 1A and 12 of Fukuzumi disclose wherein a sidewall (i.e., the sidewall of 27 at the bottom of film 40 which is parallel to the top surface of 10) of the magnetic tunnel junction pattern 27 is not perpendicular to a top surface of the substrate 10 (see Figs. 1A and 12).
Regarding claim 11, Figures 1A and 12 of Fukuzumi disclose wherein a width of a bottom portion of the magnetic tunnel junction pattern 27 is greater than a width of a top portion of the magnetic tunnel junction pattern 27 (see Figs. 1A and 12).
Regarding independent claim 15, Figures 1A and 12 of Fukuzumi discloses a semiconductor device comprising: 
a substrate 10 (“semiconductor substrate”- ¶0072) (see Fig. 1A); 
a contact plug 22 (“contact plug”- ¶0086) disposed on the substrate 10 (see Fig. 1A); 
a first conductive pattern 23 (“conductive film... interconnect layer”- ¶0076) disposed on the contact plug 22 (see Fig. 1A); 
a first magnetic pattern 28 (“pinning layer”- ¶0078) disposed on the first conductive pattern 23 (see Figs. 1A and 12); 
a tunnel barrier pattern 29 (“tunnel barrier film”- ¶0078) disposed on the first magnetic pattern 28 (see Figs. 1A and 12); 
a second magnetic pattern 30 (“free layer”- ¶0078) disposed on the tunnel barrier pattern 29 (see Figs. 1A and 12); and 
a second conductive pattern 36 (“cap layer”- ¶0080) disposed on the second magnetic pattern 30 (see Figs. 1A and 12), 
wherein a width of a bottom portion of the first magnetic pattern 28 is greater than a width of a bottom portion of the second magnetic pattern 30 (see Fig. 12), 
a thickness of an edge portion of the tunnel barrier pattern 29 is greater than a thickness of a center portion of the tunnel barrier pattern 29 (see Fig. 12), 
an edge part of a bottom surface of the tunnel barrier pattern 29 is disposed lower than a center part of the bottom surface of the tunnel barrier pattern 29 (see Fig. 12), and 
an edge part of a top surface of the tunnel barrier pattern 29 is disposed higher than a center part of the top surface of the tunnel barrier pattern 29 (see Fig. 12).
Regarding claim 16, Figures 1A and 12 of Fukuzumi disclose wherein the first magnetic pattern 28, the tunnel barrier pattern 29 and the second magnetic pattern 30 form a magnetic tunnel junction pattern 27 (“magneto resistive element”- ¶0076) (see Fig. 1A).
Regarding claim 17, Figures 1A and 12 of Fukuzumi disclose wherein a width of a bottom portion of the magnetic tunnel junction pattern 27 is greater than a width of a top portion of the magnetic tunnel junction pattern 27 (see Figs. 1A and 12).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record including Nakayama and/or Fukuzumi, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the width of the bottom portion of the second magnetic pattern is greater than a width of a top portion of the second magnetic pattern”.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Son et al. (US 2012/0299133 A1), which discloses a semiconductor device comprising a first magnetic pattern, a tunnel barrier pattern and a second magnetic pattern stacked on top of one another, wherein the tunnel barrier pattern has edge portions which are thicker than a center portion of the tunnel barrier pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C CHANG/Primary Examiner, Art Unit 2895